DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received August 8, 2022:
Claims 1-20 are pending. Claims 9, 14 and 18-20 have been withdrawn from further consideration.
The previous rejection has been withdrawn in light of the amendment. However, a new rejection has been made below in light of Tsunoda et al. (US 2006/0134476). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 7, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (US 2006/0134476).
Regarding Claim 1, Tsunoda et al. teaches a fuel cell system (Fig. 13, #140) (i.e. an electrochemical assembly) comprising a casing (Fig. 13, #144) (i.e. a housing) which encloses a fuel cell (Fig. 9, #122) (i.e. an electrochemical device enclosed within the housing) wherein the electrochemical cell comprises a first surface (see Annotated Tsunoda Fig. 13 below), a first chamber unit (Fig. 13, #206) (i.e. a first gas outlet chamber) within the casing, in fluid communication with the first surface of the fuel cell, wherein the first chamber unit is an oxygen-gas containing outlet chamber as the exhaust gas comprises oxygen-containing gas (i.e. is configured to contain an outlet gas of the oxygen-containing gas from the electrochemical device) (See Para. [0012], [0106], lines 7-8 & Fig. 16) and a heat exchanger (Fig. 13, #14) directly connected to the first gas outlet chamber, wherein the heat exchanger is configured to heat the inlet air (i.e. oxygen-containing gas) using the exhaust gas (Para. [0105]) (i.e. wherein the heat exchanger is configured to heat from the outlet gas to an inlet gas of the electrochemical assembly to form a preheated inlet gas) wherein a surface of the heat exchanger faces the first surface of the electrochemical device without an intermediate component disposed between the first surface and the heat exchanger (Fig. 13)
Tsunoda et al. does not teach the heat exchanger disposed within the first gas outlet chamber or a major surface of the heat exchanger facing the first surface. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to move the heat exchanger to be disposed within the first gas outlet chamber, since it has been held that rearranging parts of invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Shifting the location/placement of the heat exchanger to be disposed within the first gas outlet chamber would not have modified the operation of the device or provide any unexpected results and thus is an obvious matter of design choice within the skill of the art. See MPEP 2144.04(VI)C. The major surface of the heat exchanger facing the first surface of the electrochemical device is a change in proportion which has been held to be obvious. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, having the surface of the heat exchanger of Tsunoda et al. which faces the first surface of the electrochemical device be modified to be the major surface, would perform differently than the prior art device See MPEP §2144.04(IV)(A). 

    PNG
    media_image1.png
    838
    1144
    media_image1.png
    Greyscale
Annotated Tsunoda et al. Fig 13

Regarding Claim 3, Tsunoda et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Tsunoda et al. further teaches an oxygen-containing gas supply unit (i.e. a first gas inlet chamber) (Fig. 13, #67) disposed at a different side of the electrochemical device than the exhaust gas chamber unit (i.e. than the first gas outlet chamber), wherein the heat exchanger is in fluid communication with the first gas inlet chamber as the air heated by the exhaust gas in the heat exchanger is supplied to the oxygen-containing gas supply unit and configured to transport the preheated inlet gas into the first gas inlet chamber, wherein the first gas inlet chamber is in fluid communication with a second surface of the electrochemical device (Para. [0105]) (See Annotated Fig. 13 above). 
Regarding Claim 4, Tsunoda et al. teaches all of the elements of the current invention in claim 3 as explained above. 
Tsunoda et al. further teaches air (i.e. preheated inlet gas) supplied from the oxygen-contain gas supply unit (Fig. 16, #67) to the fuel cell cathode is supplied from oxygen-containing gas inlets (i.e. openings of gas channels for the preheated inlet gas to flow into the gas channels) (Para. [0106]). 
Regarding Claim 7, Tsunoda et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Tsunoda et al. further teaches the first surface of the fuel cell end plate comprises a plurality of holes (i.e. openings) (Fig. 13, #18) through which the exhaust gas from the exhaust gas channels flows out of the fuel cell (i.e. the electrochemical device comprises the gas outflow openings of gas channels for the outlet gas) (Para. [0101]) wherein the exhaust gas comprises oxygen-containing gas flowing out (Fig. 16) (i.e. outlet gas of the oxygen-containing gas flowing out of the flow first surface), wherein the plurality of openings for gas outflow (Fig. 13, #208a) are directly facing the heat exchanger. 
Regarding Claim 10, Tsunoda et al. teaches all of the elements of the current invention in claim 1 as explained above.
Tsunoda et al. further teaches the fuel cell (i.e. electrochemical device) comprises a fuel cell stack (Para. [0013])  of solid oxide fuel cells (Para. [0041]).
Regarding Claim 11, Tsunoda et al. teaches all of the elements of the current invention in claim 10 as explained above.
Tsunoda et al. further teaches the fuel cell (i.e. electrochemical device) comprises a fuel cell stack (Para. [0013])  of solid oxide fuel cells (Para. [0041], [0193]) and the fuel cells have fuel gas and oxygen-containing gas flowing in a cross direction (Fig. 15, #26) (i.e. a cross flow configuration). Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).  See also MPEP 2111.
Regarding Claim 16, Tsunoda et al. teaches all of the elements of the current invention in claim 1 as explained above.
Tsunoda et al. further teaches a reformer (Fig. 13, #16) inside the heat exchanger (i.e. the heat exchanger comprises a fuel reformer) (Para. [0081]).
Regarding Claim 17, Tsunoda et al. teaches all of the elements of the current invention in claim 1 as explained above.
Tsunoda et al. further teaches hot exhaust gas fills the first chamber unit (i.e. first gas outlet chamber) (Fig. 13, #206) through the holes (Fig. 13, [0109]) and thus, the first surface portion near the holes (Fig 13, #208b) (i.e. a first surface portion) would be hotter as the first chamber unit is filled than the distal portion of the end plate (i.e. a second surface portion), wherein an inlet portion of the heat exchanger  (Fig 13, #14) is aligned with the first surface portion near the holes. Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).  See also MPEP 2111.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (US 2006/0134476) in view of Ono (US2010/0167154).
Regarding Claim 2, Tsunoda et al. teaches a fuel cell system (Fig. 13, #140) (i.e. an electrochemical assembly) comprising a casing (Fig. 13, #144) (i.e. a housing) which encloses a fuel cell (Fig. 9, #122) (i.e. an electrochemical device enclosed within the housing) wherein the electrochemical cell comprises a first surface (see Annotated Tsunoda Fig. 13 above), a first chamber unit (Fig. 13, #206) (i.e. a first gas outlet chamber) within the casing, in fluid communication with the first surface of the fuel cell, wherein the first chamber unit is an oxygen-gas containing outlet chamber as the exhaust gas comprises oxygen-containing gas (i.e. is configured to contain an outlet gas of the oxygen-containing gas from the electrochemical device) (See Para. [0012], [0106], lines 7-8 & Fig. 16) and a heat exchanger (Fig. 13, #14) directly connected to the first gas outlet chamber, wherein the heat exchanger is configured to heat the inlet air (i.e. oxygen-containing gas) using the exhaust gas (Para. [0105]) (i.e. wherein the heat exchanger is configured to heat from the outlet gas to an inlet gas of the electrochemical assembly to form a preheated inlet gas) wherein a surface of the heat exchanger faces the first surface of the electrochemical device without an intermediate component disposed between the first surface and the heat exchanger (Fig. 13)
Tsunoda et al. does not teach the heat exchanger disposed within the first gas outlet chamber, a major surface of the heat exchanger facing the first surface or the housing comprising a wall including a thermal insulation material. 
However, Ono et al. teaches a fuel cell module comprising partition plates (Fig. 3, #24, #34) and inner shell members (Fig. 3,#11b and #12b) which perform heat exchange (i.e. the partition plates and inner shell members form a heat exchanger) heat exchanger (Fig. 3, and  a fuel cell stack (Fig. 3, #80) (i.e. electrochemical device) and a thermal insulation material (Fig. 12, #65) (i.e. a housing comprising a wall including a thermal insulation material) wherein the heat exchanger is positioned between a first surface of an electrochemical cell and the thermal insulation material (Fig. 12, #65) of the casing.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsunoda et al. to incorporate the teaching of a wall including a thermal insulation material as taught by Ono et al., as it would prevent heat dissipation from the external face of the fuel cell module (i.e. the electrochemical assembly) (Para. [0122]).
Regarding the heat exchanged being disposed within the first gas outlet chamber and the major surface of the heat exchanger facing the first surface, it would have been obvious to one of ordinary skill in the art at the time the invention was made to move the heat exchanger to be disposed within the first gas outlet chamber, since it has been held that rearranging parts of invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Shifting the location/placement of the heat exchanger to be disposed within the first gas outlet chamber would not have modified the operation of the device or provide any unexpected results and thus is an obvious matter of design choice within the skill of the art. See MPEP 2144.04(VI)C. The major surface of the heat exchanger facing the first surface of the electrochemical device is a change in proportion which has been held to be obvious. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, having the surface of the heat exchanger of Tsunoda et al. which faces the first surface of the electrochemical device be modified to be the major surface, would perform differently than the prior art device See MPEP §2144.04(IV)(A).
Regarding Claim 5, Tsunoda et al. teaches all of the elements of the current invention in claim 1 as explained above
Ono et al. teaches a fuel cell module comprising partition plates (Fig. 2, #24) and inner shell members (Fig. 2,#11b and #12b) which perform heat exchange (i.e. the partition plates and inner shell members form a heat exchanger) heat exchanger (Fig. 3, and a fuel cell stack (i.e. electrochemical device) wherein the heat exchanger has a meandering (i.e. serpentine) flow path (Para. [0041]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchanger of Tsunoda et al. to incorporate the teaching of a meandering (i.e. serpentine) shape heat exchanger as taught by Ono et al., as it would provide efficient heat exchanger (Para. [0041]).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (US 2006/0134476) as applied to claim 1 above, and further in view of Schild (US2009/0202878).
Regarding Claim 6, Tsunoda et al. teaches all of the elements of the current invention in claim 1 as explained above.
Tsunoda et al. does not teach the heat exchanger having an emissivity of at least 0.90. 
However, Schild teaches a solid oxide fuel cell (Para. [0004]) with a heat exchanger consisting of ceramics (Para. [0024]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchanger material of Tsunoda et al. to incorporate the teaching of the ceramic material of Schild, as ceramics provide low thermal conductivity and low thermal expansion coefficient for the heat exchanger (Para. [0024], lines 10-12). Thus, it would have been either (a) expected that the ceramic material heat exchanger would have an emissivity of at least 0.90 or (b) the differences in emissivity range would have been small and obvious.
 	With respect to (a): The reasons regarding expectedness are that the emissivity of the heat exchanger is solely dependent on the material (ceramic) of the heat exchanger, therefore it is expected that Tsunoda et al. as modified by Schild would have an emissivity of at least 0.90 as the ceramic heat exchanger material is the same as in the instant claims. 
	With respect to (b): If is shown that such emissivity of at least 0.90 is not present, then any differences (regarding the emissivity) would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Werthesm, 541 F.2d 257, 191 USPQ 90 (CCPA 1978); In re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).’’ See MPEP §2144.05(I).
Regarding Claim 15, Tsunoda et al. teaches all of the elements of the current invention in claim 1 as explained above.
Tsunoda et al. does not teach the heat exchanger including oxide, carbide, nitride, iron-containing alloy, stainless steel or superalloy.
However, Schild teaches a solid oxide fuel cell (Para. [0004]) with a heat exchanger consisting of ceramics wherein the materials include aluminum oxide (i.e. an oxide), titanium carbide, zirconium carbide, silicon carbide (i.e. a carbide), silicon nitride, aluminum nitride (i.e. a nitride) (Para. [0024]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchanger of  Tsunoda et al. to incorporate the teaching of the materials of Schild, as the ceramics provide low thermal conductivity and low thermal expansion coefficient for the heat exchanger (Para. [0024], lines 10-12), and thus reducing the size of heat exchanger required (Para. [0005], lines 20-24) and providing a compact solid oxide fuel cell system (Para. [0033], lines 5-9).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (US 2006/0134476) as applied to claim 1 above, and further in view of Harrington et al. (US2010/0143814).
 Regarding Claim 8, Tsunoda et al. (US 2006/0134476) as teaches all of the elements of the current invention in claim 1 as explained above.
Tsunoda et al. (US 2006/0134476) as does not explicitly teach an amount of heat produced by the electrochemical device that is removed by the heat exchanger.
However, Harrington et al. teaches a solid oxide fuel cell stack (Para. [0019]) wherein the fuel cell stack generates a substantial amount of heat that must be removed to enable efficient fuel cell electrochemical operation (Para. [0051]).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to have modified the heat exchanger of Tsunoda et al. (US 2006/0134476) as to be configured to remove at least 30% of heat produced by the electrochemical device, as a substantial amount of heat that must be removed to enable efficient fuel cell electrochemical operation (Para. [0051]). Thus, the amount of heat removed is a result effective variable (i.e. a variable that achieves a recognized result, in this case achieving efficient fuel cell operation) and modifying the amount of heat removed would be discovering the optimum or workable range involving only routine skill in the art.
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (US 2006/0134476) as applied to claim 11 above, and further in view of Ishioka et al. (US2012/0295182).
Regarding Claim 12, Tsunoda et al. teaches all of the elements of the current invention in claim 11 as explained above.
Tsunoda et al. does not teach an interconnect layer between solid oxide fuel cells.
However, Ishioka et al. teaches solid oxide fuel cells (Para. [0071], [0110]) wherein an insulating sheet (Fig. 27, #189) (i.e. interconnect layer) is disposed between the fuel cells (Fig. 27, #160) and the insulating sheet is made of a ceramic material (Para. [0144]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsunoda et al. to incorporate the teaching of the insulating sheet of Ishioka et al., as an insulating sheet between the fuel cells would provide insulating between fuel cells, preventing electrical connection (Para. [0144]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (US 2006/0134476) in view of Son et al. (WO2017/003138). The U.S. version of Son et al. (US 2018/0191014) is used as the English translation and is referenced below.
Regarding Claim 13, Tsunoda et al. teaches all of the elements of the current invention in claim 1 as explained above.
Tsunoda et al. does not explicitly teach a first surface of the electrochemical device comprising a glass or ceramic material.
However, Son et al. teaches a solid oxide fuel cell comprising a coating layer formed of ceramic (Para. [0001]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solid oxide fuel cell of Tsunoda et al. to incorporate the teaching of the coating layer of Son et al., as a coating layer of ceramic would prevent oxidation due to high temperature (Para. [0019]).
Response to Arguments
Applicant’s arguments filed August 8, 2022 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection in light of the amendment.
Applicant’s arguments are drawn to a previous prior art combination and thus, are not persuasive in light of the newly cited prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729